Citation Nr: 1303191	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  07-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from November 2001 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the pendency of the appeal, the Veteran's claims file has been transferred to the jurisdiction of the Buffalo, New York RO.  

The Board previously remanded this matter in November 2010.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a)(2012).

The Veteran's service-connected disabilities include posttraumatic stress disorder with depressive disorder, right elbow olecranon bursitis, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome, left thumb chip fracture, right hand with traumatic residuals of metacarpal fracture, and hyperkeratotic lesion of the left naris.  The combined evaluation of the Veteran's service-connected disabilities is 80 percent.  

In the Veteran's August 2006 NOD, he reported that his bilateral knee disorder cost him good paying jobs because he could not stand long without getting constant pain running through his knee down to his ankle.  The Veteran also indicated that his right hand disorder affected any jobs that required the use of his right hand.  

At a June 2007 VA examination, the Veteran reported that he left his job as a bouncer at a local bar two to three weeks earlier because of difficulty with prolonged standing.  

A VA mental health treatment note dated in June 2008 reflects that the Veteran reported that he was having trouble with anxiety and that he had become unemployed.  

In July 2011, the Veteran had a VA examination for PTSD.  The VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/ or mood.  

The July 2011 VA examination is inadequate with regard to the issue of entitlement to a TDIU, as the examination did not specifically address the issue of whether the Veteran's service-connected PTSD with depressive disorder prevents him from securing or maintaining substantially gainful employment.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not been afforded a VA examination to address the impact of his service-connected right elbow, bilateral knee, left thumb chip fracture and right hand disabilities on his employability.  Therefore, on remand, the Veteran should be scheduled for appropriate VA examinations to ascertain whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  

In statement dated in July 2011, the Veteran reported that he was receiving treatment at the Buffalo Vet Center and at the VA Medical Center in Buffalo.  The RO should attempt to obtain any additional outstanding treatment records and associate them with the claims file.  See 38 C.F.R. § 3.159 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any additional treatment records from the Buffalo VAMC dated from December 2010 to the present and the Buffalo Vet Center  dated from July 2011 to the present and associate them with the record.  

2.  Schedule the Veteran for the appropriate VA examination(s) to ascertain whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing or maintaining substantially gainful employment.  The examiner(s) should be furnished the claims file and the examination report(s) must indicate that the claims file was reviewed in conjunction with the examination(s).  If the VA examiner concludes that an opinion cannot be reached without resort to speculation, the examiner should indicate this and state why an opinion cannot be offered. 

3.  Following the completion of the requested development, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  Thereafter, the claims file should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


